Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/24/2022 has been entered. 
Response to Arguments
Applicant’s arguments have been considered but are not persuasive.
Applicant argues that Zhao does not describe that the MinQTSize is constrained to be less than or equal to a smaller one of two values: 64 and a coding tree block. Instead, Zhao allows the MinQTSize to be set up to 128, which cannot reasonably be interpreted as corresponding to a smaller one of 64 and a coding tree block size. While applicant’s points are understood, the examiner respectfully disagrees. According to Zhao, [0118], wherein MinQtSize may be set to 16x16 and as acknowledged by the applicant in the applicant’s arguments, page 8, Zhao MinQtSize may be set to 16x16, which is clearly less than a smaller one of two values: 64 and a coding tree block size. Therefore, rejection is maintained.
Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 7-8 are objected to under 37 CFR 1.75(c) as being in improper form because a series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim. In this case, claim 3, 7-8 depends on claim 15, which is improper. The order of the claims are in conflict with the requirement that dependent claims refer to a preceding claim. See MPEP § 608.01(n).  Accordingly, the claims 3, 7-8 are not been further treated on the merits.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 7, 10-17 are rejected under 35 U.S.C. 102A2 as being anticipated by US 20200137398 A1-Zhao et al (hereinafter referred to as “Zhao”).
Regarding claim 1, Zhao discloses a video decoding method (Fig. 10) comprising:
receiving a partitioning control parameter from a bitstream, the partition control parameter specifying a a minimum size of a quad tree (QT) splitting leaf block: ([0112, wherein MinQTSize specifies the minimum allowed QT leaf n ode size)
receiving data from the bitstream for a block of pixels to be decoded as a current block of a current picture of a video ([0084], wherein the decoder may receive a signal (data from a bitstream) in a bitstream form. The received signal may be decoded);
splitting the current block into one or more partitions recursively, wherein QT split is disallowed for a partition of the current block unless the partition is greater than or equal to the Minimum size of the QT splitting leaf block ([0124-[0126], wherein if the block is a QT and the size of the block is larger than the minimum QT size, the block is forced to split. This is interpreted as the corresponding tree node block may be restricted or disallowed)  and
reconstructing the one or more partitions of the current block ([0083-0084], wherein decoder may derive information for reconstruction; [0097], wherein the decoder may derive the block partition structure based on partition related information obtained from the bitstream and may perform reconstruction).
wherein the minimum size of the QT splitting leaf block is constrained to be less than or equal to a smaller one of 64 and a coding tree block size ([0118], wherein MinQtSize may be set to 16x16)
Regarding claim 4, Zhao discloses the video decoding method of claim 1, wherein the minimum size of the QT splitting leaf block is specified by referencing a minimum coding block size ([0118]).
Regarding claim 7, Zhao discloses the video decoding method of claim 15, wherein the maximum block size for enabling TT split is further constrained to be less than a coding tree block size ([0118]).
Regarding claim 10, Zhao discloses the video decoding method of claim 1, wherein the partitioning control parameter is signaled in a slice header of a slice that includes the current block ([0349], slice level; [0351], slice header; [0393]; [0405])
Regarding claim 11, Zhao discloses the video decoding method of claim 1, wherein the partitioning control parameter is signaled in a picture header of the current picture ([0349], picture level; [0393], another proper syntax data header which would be understood as a picture header to one of ordinary skilled in the art)
Regarding claim 12, Zhao discloses the video decoding method of claim 1, wherein the partitioning control parameter is signaled in a sequence parameter set (SPS) of a sequence of video pictures that include the current picture ([0349], [0351], [0393]; [0405]).
Regarding claim 13, analyses are analogous to those presented for claim 1 and are applicable for claim 13.
Regarding claim 14, analyses are analogous to those presented for claim 1 and are applicable for claim 14, decoding circuit (Fig. 2).
Regarding claim 15, Zhao discloses a video decoding method of claim 1 (Fig. 10) comprising: receiving a second partitioning control parameter from a bitstream specifying a maximum block size for enabling ternary-tree (TT) split that and the maximum block size for enabling the TT split being constrained to be less than or equal to 64 ([0114], MaxTTsize is the control parameter for enabling ternary-Tree; [0118], discloses wherein maxTT size is set to 64x64; [0120, wherein TT splitting may be restricted in a specific case, wherein the specific case is 64); wherein TT split is disallowed for a partition of the current block unless the partition is less than or equal to the maximum block size for enabling the TT split  ([0118], discloses wherein maxTT size is set to 64x64; [0120, wherein TT splitting may be restricted in a specific case, wherein the specific case is 64).
Regarding claim 16, analyses are analogous to those presented for claim 15 and are applicable for claim 16.
Regarding claim 17, analyses are analogous to those presented for claim 15 and are applicable for claim 17.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200137398 A1-Zhao et al (hereinafter referred to as ”Zhao”), in view of US 20200260070 A1-Yoo et al (Hereinafter referred to as “Yoo”).
Regarding claim 3, Zhao discloses the video decoding method of claim 1 (see claim 2), 
Zhao fail to disclose wherein the second partitioning control parameter is specified by using a difference between (i) a base 2 logarithm of the maximum block size for enabling the TT split  and (ii) a base 2 logarithm of the minimum size of the QT splitting leaf block.
However, in the same field of endeavor, Yoo discloses wherein the second partitioning control parameter is specified by using a difference between (i) a base 2 logarithm of the maximum block size for enabling the TT split  and (ii) a base 2 logarithm of the minimum size of the QT splitting leaf block (Table 33).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the decoding method disclosed by Zhao to disclose wherein the second partitioning control parameter is specified by using a difference between (i) a base 2 logarithm of the maximum block size for enabling the TT split  and (ii) a base 2 logarithm of the minimum size of the QT splitting leaf block as taught by Yoo, to improve subjective/objective image quality ([0306]).
Regarding claim 5, Zhao discloses the video decoding method of claim 4 (see claim 4), 
Zhao fails to disclose wherein the minimum size of the QT splitting leaf block is specified by using a difference between (i) a base 2 logarithm of the minimum size of the QT splitting leaf block and (ii) a base 2 logarithm of the minimum coding block size.
However, in the same field of endeavor, Yoo discloses wherein the minimum size of the QT splitting leaf block is specified by using a difference between (i) a base 2 logarithm of the minimum size of the QT splitting leaf block and (ii) a base 2 logarithm of the minimum coding block size (Table 33).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the decoding method disclosed by Zhao to disclose wherein the minimum size of the QT splitting leaf block is specified by using a difference between (i) a base 2 logarithm of the minimum size of the QT splitting leaf block and (ii) a base 2 logarithm of the minimum coding block size as taught by Yoo, to improve subjective/objective image quality ([0306]).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200137398 A1-Zhao et al (hereinafter referred to as”Zhao”), in view of US 20200037002 A1-Xu et al (Hereinafter referred to as “Xu”).
Regarding claim 8, Zhao discloses the video decoding method of claim 15 (see claim 15),
Zhao fails to disclose the maximum block size for enabling the TT split  is determined based on a size of a virtual pipeline data unit (VPDU).
However, in the same field of endeavor, Xu discloses the maximum block size is determined based on a size of a virtual pipeline data unit (VPDU) ([0121], wherein the VPDU is set to a maximum transform block size).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the decoding method disclosed by Zhao to disclose the maximum block size for enabling the TT split  is determined based on a size of a virtual pipeline data unit (VPDU) as taught by Xu, to improve coding efficiency ([0093])
Regarding claim 9, Xu discloses the video decoding method of claim 8, the maximum block size for enabling the TT split is defined based on ensuring each VPDU can be entirely processed by a same pipeline stage ([0121]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175. The examiner can normally be reached M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/Primary Examiner, Art Unit 2487